DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 04/13/2022. In the paper of 04/13/2022, Applicant amended claims 3-4, amended withdrawn claims 6-7, canceled claims 1-2 and 5 and added new claims 8-15. Claims 6-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s).
The submission of a certified copy of foreign priority application on 04/09/2020 is acknowledged.
This paper contains new rejections that addresses Applicant’s new claims.

Status of the Claims
Claims 3-4 and 6-15 are pending. Claims 3-4 and 8-15 are under examination. 

Response to Arguments
Moot and/or Withdrawn Rejection(s)
The rejection of claims 1-2 and 5 under 35 U.S.C. 101 is moot based on the cancelation of claims 1-2 and 5.
The rejection of claims 1-2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot based on the cancelation of claims 1-2 and 5.
The rejection of claims 3-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn since Applicant has canceled claims 1-2 and has amended claim 4 such that canceled claim 1 and claim 3 no longer have identical scopes and canceled claim 2 and claim 4 no longer have identical scopes.
The rejection of claims 1-2 and 5 under 35 U.S.C. 103 as being unpatentable over Chen et al. (Dec 04, 2013, CN10341906A, English Translation cited) in view of An et al. (US2003/0050470), Santa Lucia et al. (2007, PCR Primer Design. Humana Press: pp 3-33) and Polansky (US2004/0023207) is moot based on the cancelation of claims 1-2 and 5.
The rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Chen et al. (Dec 04, 2013, CN10341906A, English Translation cited) in view of An et al. (US2003/0050470), Santa Lucia et al. (2007, PCR Primer Design. Humana Press: pp 3-33) and Polansky (US2004/0023207) is withdrawn in view of Applicant’s affidavit. Still, new rejection(s) under 35 U.S.C. 103 are provided below to address other claimed limitations.

Maintained Rejection(s)
The rejection of claims 3-4 under 35 U.S.C. 101 is maintained but slightly modified to address the new claim amendments and claims 8-15 that are newly added.

Argument(s)
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive because of the following. 
Applicant argues that the rejection under 35 U.S.C § 101 should be withdrawn since the claimed primers are synthetic DNA fragments and are therefore, not natural products (see Remarks of 04/13/2022, pg 3, section entitled Rejections under 35 U.S.C. 101).

This argument is not persuasive in view of guidance found in M.P.E.P. 2106.04 (b)(II)(1st para) and M.P.E.P. 2106.04 (b)(II)(2nd para) as follows.
 
M.P.E.P. 2106.04 (b)(II)(1st para) states: 
“products of nature are considered to be an exception because they tie up the use of naturally occurring things.” 

M.P.E.P. 2106.04 (b)(II)(2nd para) states 
“product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart”.

The rejection under 35 U.S.C § 101 is maintained because:
(1) the instant claims are directed to a kit/package that comprises: 
a primer pair AND at least one of:
(i) an enzyme for PCR (e.g. a thermostable DNA polymerase derived from methanogen, thermophilic eosinophile, thermophile, or hyperthermophile: such as recited by claim 9, 10), 
(ii) a reagent for PCR (e.g. an enzyme for PCR, labeling substance, pH-buffer solution, dNTP, Mg source, or sterile water such as recited by claim 11) and 
(iii) an instrument for PCR (e.g. container, pipette, pipette tip, microtube, PCR, clean bench, or tube centrifuge such as recited by claim 13). 

Therefore, the claimed kit encompasses a package that comprises the instant primer pair and an enzyme (each of these components being construed as lacking markedly different characteristics from naturally occurring counterparts); or the instant primer pair and sterile water (each of these components being construed as lacking markedly different characteristics from their naturally occurring counterparts); or the instant primer pair in a container (the primers being construed as lacking markedly different characteristics from naturally occurring counterparts and the container, being unable to modify the primers to significantly more than products of nature); or the instant primer pair and centrifuge the primers being construed as lacking markedly different characteristics from naturally occurring counterparts and the centrifuge, being unable to modify the primers to significantly more than products of nature) etc.

Concerning the instant primer pair corresponding to (SEQ ID NOS: 1, 8), (SEQ ID NOS: 1, 9), (SEQ ID NOS: 2, 9), (SEQ ID NOS: 3, 7), (SEQ ID NOS: 4, 11), (SEQ ID NOS: 5, 12), (SEQ ID NOS: 6, 12) or (SEQ ID NOS: 6, 10), these primers encompass judicial exceptions (products of nature or fragments comprising nucleotide sequence that are lacking markedly different characteristics from their naturally occurring counterparts, specifically sequences derived from GenBank Accession No. AY786579 (submitted Oct 2004)). The claimed sequences possess no structural or functional differences relative to the corresponding fragments of GenBank Accession No. AY786579 as follows.
The instant 21 bp SEQ ID NO: 1 is identical to and indistinguishable from GenBank Accession No. AY786579 (submitted Oct 2004) at nucleotides 1043-1063;
The instant 20 bp SEQ ID NO: 2 is identical to and indistinguishable from GenBank Accession No. AY786579 (submitted Oct 2004) at nucleotides 1042-1061;
The instant 20 bp SEQ ID NO: 3 is identical to and indistinguishable from GenBank Accession No. AY786579 (submitted Oct 2004) at nucleotides 880-899;
The instant 20 bp SEQ ID NO: 4 is identical to and indistinguishable from GenBank Accession No. AY786579 (submitted Oct 2004) at nucleotides 1308-1327;
The instant 23 bp SEQ ID NO: 5 is identical to and indistinguishable from GenBank Accession No. AY786579 (submitted Oct 2004) at nucleotides 1409-1431;
The instant 20 bp SEQ ID NO: 6 is identical to and indistinguishable from GenBank Accession No. AY786579 (submitted Oct 2004) at nucleotides 1542-1561;
The instant 21 bp SEQ ID NO: 7 is identical to and indistinguishable from GenBank Accession No. AY786579 (submitted Oct 2004) at nucleotides 1191-1171;
The instant 20 bp SEQ ID NO: 8 is identical to and indistinguishable from GenBank Accession No. AY786579 (submitted Oct 2004) at nucleotides 1329-1310;
The instant 20 bp SEQ ID NO: 9 is identical to and indistinguishable from GenBank Accession No. AY786579 (submitted Oct 2004) at nucleotides 1332-1313;
 The instant 22 bp SEQ ID NO: 10 is identical to and indistinguishable from GenBank Accession No. AY786579 at nucleotides 1944-1923; 
The instant 19 bp SEQ ID NO: 11 is identical to and indistinguishable from GenBank Accession No. AY786579 at nucleotides 1849-1831; 
The instant 21 bp SEQ ID NO: 12 is identical to and indistinguishable from GenBank Accession No. AY786579 at nucleotides 1799-1779.
It is further noted that a rejection of the claims under 35 U.S.C. § 101 is maintained because: 
(1) components of the claims are not markedly different characteristics from naturally occurring counterparts; and 
(2) where the recited component cannot be construed as being directed to natural products (e.g. for claim 3, see the limitation “instruments for PCR”), the recited component cannot modify the natural products to be significant more than a judicial exception (i.e. instrument for PCR does not change the intrinsic properties of the claimed primer pair such that that the primer pair is construed as no longer encompassing a natural product; or no longer having properties that are same as naturally occurring counterparts); or the claimed component  e.g. instrument for PCR, is not recited as being part of a composition. 

For the instant kit, the specification on page 16, line 31 and page 17, lines 1-21, teach:
“each of these reagents or components may be packaged in any form, such as individually, partially, or all in one piece. Specifically, for example, the following mode is adopted.
1) Each reagent to be used is divided.
2) Three components, i.e., pre-mixed mixture, one primer pair and PCR enzyme are separately packed, and the pre-mixed mixture includes pH buffers, MgCl2, dNTP (or CleanAmpTMdNTP) (and the fluorescent dye in real-time PCR analysis).
3) Two components, i.e., pre-mixed mixture and PCR enzyme are separately packed, and the pre-mixed mixture includes pH buffer, MgCl2, dNTP (or CleanAmp™dNTP) (and the fluorescent dye in real-time PCR analysis), one. . primer pair.
4) One component, i.e., pre-mixed mixture is packed, and the pre-mixed mixture includes pH buffers, MgCl2, dNTP (or CleanAmpTMdNTP) (and the fluorescent dye in real-time PCR analysis), one primer pair, and PCR enzyme.
When the kit has a plurality of primer pairs, the primer pairs are separately packaged. When a plurality of mixtures containing different primer pairs are used in the construction of the kit, each mixture is packaged separately”.

	In view of noted teachings of the specification above, and the claims recitation of “at least one of an enzyme for PCR, a reagent for PCR and an instrument for PCR, the rejection under 35 U.S.C. § 101 remain in this paper since neither the specification nor the present claims preclude kits encompassing a primer pair and other naturally occurring components reagents and enzymes for PCR) that are judicially excluded products.  

For Applicant’s benefit, it is noted here that kit comprising one or more fluorescently labeled primer(s); or a kit comprising a composition that consists one or more fluorescently labeled primer; or a kit comprising a composition that comprises an instrument and one of the primer pair recited in claim 3(a) would not invoke a rejection under 35 U.S.C. §101. 

Response to Amendment
The affidavit under 37 CFR 1.132 filed 04/13/2022 by Koh Amano is sufficient to overcome the rejection under 35 U.S.C 103 rejection of as set forth in the Office action below as follows. 
Applicant argues that the instant SEQ ID NOS 1 and 8 and SEQ ID NOS: 6 and 10 provide higher sensitivity of 2.6 copies relative to the primers SEQ ID NOS: 13-14 of Chen et al. which is persuasive to the Examiner. However, the claims are not limited to these primer pairs consisting SEQ ID NOS 1 and 8 and SEQ ID NOS: 6 and 10. Accordingly, a new rejection under 35 U.S.C. 103 is presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-4 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	 
	Eligibility is considered in light of the Revised Patent Subject Matter Eligibility Guidance (PEG), Ninth Edition, Revision 10.2019 (revised June 2020); see also M.P.E.P 2106, particularly Sections 2103 through 2106.07(c).
	As can be seen in Figure 1 of the PEG, eligibility analysis requires one to address the following questions: 
(i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); 
(ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. 
In addition, as can be seen in Figure 2 of the PEG, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	In this case, as to Step 1, claims 3-4 and 8-15 are each directed to one of the four statutory categories since they are drawn to a composition of matter.
	The analysis cannot be streamlined, so the claim is considered with respect to Step 2A.
	Claims 3-4, 8-15  are drawn to products of nature. 

The claims require a primer pair for detecting mecA gene (methicillin-resistance gene) comprising a combination of SEQ ID NO: 3 and SEQ ID NO: 7 being placed in a package/kit; and further inclusion of at least one of an enzyme for PCR, a reagent for PCR or an instrument for PCR in said claimed kit/package. 
 
Concerning the claimed primer pair of claims 3-4 and 8-15, the primer pair oligonucleotides are judicial exceptions because they are derived from naturally occurring nucleic acids. 
Specifically, GenBank Accession No. AY786579, which is directed to Staphylococcus aureus mutant PBP2a (mecA) gene sequence comprises a 20 bp sequence from base pairs 880-899, that is identical to and indistinguishable from the instant SEQ ID NO: 3. 
GenBank Accession No. AY786579, which is directed to Staphylococcus aureus mutant PBP2a (mecA) gene sequence also comprises a 21 bp sequence from base pairs 1191-1171, that is identical to and indistinguishable from the instant SEQ ID NO: 7. 

In addition, the primers of the claimed primer pair of the kit possess no structural or functional differences relative to their naturally occurring counterpart. For example, the primer oligonucleotides are not required to include a non-naturally occurring label or non-naturally occurring nucleotides, nor do they have functions not possessed by naturally occurring nucleic acids. As well, MPEP 2106.04(b)(i) identifies isolated nucleic acids having no structural or functional differences from naturally occurring nucleic acids as an example of a patent-ineligible natural product.
	
In addition, as discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244. In this case, the claimed primer oligonucleotides have no functional differences relative to their naturally occurring counterparts since both the claimed and naturally occurring molecules hybridize to complementary nucleic acids.

Further still, the claimed enzyme for PCR or claimed reagent(s) for PCR are construed also to be naturally occurring since the claims do not provide any additional distinguishable characteristics of these components or provide functional differences relative to their naturally occurring counterparts to indicate that these claimed components are markedly different from naturally occurring counterparts.

Finally, regarding the instrument for PCR, these are not recited as being components of a composition of the kit and they do not modify any of the claimed primer pair, claimed enzyme for PCR or claimed reagent(s) for PCR in a manner where these no longer can be construed as not being markedly different from their naturally occurring counterparts.
Further the specification provides guidance on page 16, line 31 and pg 17, lines 1-21 that the components of the kits are intended to be packaged individually or in combination as seen fit by the ordinary skilled artisan.
In view of the foregoing, claims 3-4 and 8-15 clearly recite a judicial exception. The judicial exception is not integrated into a practical application since claims 3-4 and 8-15 do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception and the additional components in claim 3 that are not the primer pair, were routinely used prior to the effective filing date of the claimed invention, was performed routinely prior to the effective filing date of the claimed invention.
In view of the foregoing, claims 3-4 and 8-15 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-15 each recite the limitation “according to the method of the present disclosure”. This limitation lacks clarity as it is not known what specific processes/steps singly or in combination are present in the method of the present disclosure.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s amendment with respect to amended claims herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the limitations of claim 14, of “wherein the primer pair has a detection limit of 10.4 to 2.6 copies according to the method of the present disclosure” and the limitation of claim 15, “wherein the primer pair has a detection limit of 5.2 to 2.6 copies according to the method of the present disclosure”.
These limitations appear to encompass a wider range of detection limits than disclosed by the specification, whereas the specification in Table 2 of page 27 simply discloses discrete individual detection limits as follows: 

    PNG
    media_image1.png
    390
    638
    media_image1.png
    Greyscale

The subject matter (range) now claimed by claims 14 and 15 respectively, “has a detection limit of 10.4 to 2.6 copies” and” has a detection limit of 5.2 to 2.6 copies”, are considered to be genus not disclosed by the specification. The court held that “subgenus range was not supported by generic disclosure and specific example within the subgenus range”; See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); the court also held that “a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads” (see In re Smith, 458 F.2d 1389,1395, 173 USPQ 679, 683 (CCPA 1972). See also MPEP 2163.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pishva et al. (Epub March 6, 2013, Advanced biomedical research, 2(23): pp 1-12: newly cited) in view of GenBank Access No. AY786579 (submitted Oct 2004: newly cited),Wongboot et al. (2013, Southeast Asian J. Trop. Med. Public Health, 44(4), pp.1-12: newly cited),  An et al. (US2003/0050470: previously cited), Santa Lucia et al. (2007, PCR Primer Design. Humana Press: pp 3-33: previously cited) and Polansky (US2004/0023207: previously cited).

Regarding claims 3-4 and 8-13, Pishva et al. teach a mecA detection method that provides a primer pair for detecting mecA gene and at least one enzyme for PCR (e.g. Taq DNA polymerase) and/or at least a container (i.e. the instant instrument for PCR) for holding the primer pair and one or more enzyme and/or reagents for PCR (pg 3, see all text of section entitled PCR wherein Pishva et al. teach MgCl2, Taq DNA polymerase and primers mecA-F and mecA-R).

Further regarding claim 3, 
The MecA-F forward primer of Pishva et al. hybridizes nucleotides 885-904 of Staphylococcus aureus mutant PBP2a (mecA) gene sequence having the GenBank Accession No. AY786579 while the MecA-R reverse primer of Pishva et al. hybridizes nucleotides 1188-1169 of Staphylococcus aureus mutant PBP2a (mecA) gene sequence having the GenBank Accession No. AY786579.
A 304 bp amplicon consisting nucleotides of region 885-1188 of GenBank Accession No. AY786579 is generated by a PCR that extends the mecA-F and mecA-R primers in the presence of Staphylococcus aureus mutant PBP2a (mecA) gene sequence having the GenBank Accession No. AY786579 present in the PCR mixture.

Omitted from Chen et al. claims 3-4 and 12, 14-15
Regarding claims 3-4, Pishva et al. do NOT teach a primer pair or combination of the instant SEQ ID NO: 3 and the instant SEQ ID NO: 7, useful for generating an amplicon comprising nucleotides of region 880-1191 (312 bp) of GenBank Accession No. EU790488; 
Further regarding claims 3-4, Pishva et al. do not teach a kit comprising combination of the instant SEQ ID NO: 3 and the instant SEQ ID NO: 7.
Regarding claim 12, Pishva et al. do not teach a labeling substance that is a fluorescent dye.
Regarding claim 14, Pishva et al. do not teach the limitation of “wherein the primer pair has a detection limit of 10.4 to 2.6 copies according to the method of the present disclosure”.
Regarding claim 14, Pishva et al. do not teach the limitation of “wherein the primer pair has a detection limit of 5.2 to 2.6 copies according to the method of the present disclosure”.

GenBank 
	Genbank teach a 2007 bp Staphylococcus aureus mutant PBP2a (mecA) gene sequence having the GenBank Accession No. AY786579 which is identical to and indistinguishable from the instant 20 bp SEQ ID NO: 3 at nucleotides 880-899 and identical to and indistinguishable from the instant 21 bp SEQ ID NO: 7 at nucleotides 1171-1191.

Wongboot et al. (2013)
Regarding claim 12, Wongboot et al. teach a labeling substance that is a fluorescent dye “ethidium bromide” (see pg 5, right col. 1st para wherein Wongboot notes “Amplicons were electrophoresed in 2% agarose gel, stained with ethidium bromide and visualized under a transiluminator”).

An et al. (2003)
Regarding primer and/or probe design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

Polansky (US2004/0023207)
Polansky (US 2004/0023207) taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures”.

It would have been prima facie obvious to an ordinary skilled artisan, wanting to detect the presence of resistant Staphylococcus aureus mutant PBP2a (mecA) gene sequence having the GenBank Accession No. AY786579 in a sample or detect the presence of the MecA gene in sample, before the effective filing date of the instant invention, to provide primers that are functionally equivalent to the MecA forward and reverse primers taught by Pishva et al.
Based on the teachings of Pishva et al., Genbank Accession No. AY786579 and SantaLucia et al. (2007) and An et al., and particularly concerning primer/probe design, the ordinary skilled artisan would have readily being apprised of how to make and use the instant SEQ ID NOS: 3 and 7 which is derived from Genbank Accession No. AY786579.
The ordinary skilled artisan would have had a reasonable expectation at making and using the instant SEQ ID NO: 3 and 7 as primer(s) as SantaLucia et al. elaborates that sequences casually designed for use as primers are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia et al.
The ordinary skilled artisan would have had a reasonable expectation upon selection of the instant SEQ ID NOS 3 and 7, to further perform assays so as to determine their detection limit.
The ordinary skilled artisan would have readily combined the alternative primer pair(s) designed using guidance from Pishva et al., Genbank Accession No. AY786579 and SantaLucia et al. (2007) and An et al. above,  and other reagents for mecA detection as taught by Pishva et al.  and Wongboot et al. into a kit for the benefits of convenience of practicing a method of detecting mecA gene in a sample and for the benefits of reproducibility, manufacturing standardization, quality control as disclosed by Polansky.
In view of the combined teachings of all of the cited reference(s), the instant claims 3-4 and 8-15 are prima facie obvious.
Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 15, 2022